Citation Nr: 1747379	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to a temporary total (100 percent) convalescence rating for service-connected left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1961 to August 1967, and he was a member of the Army National Guard (ARNG) from December 1979 to June 1994 with periods of active duty for training including from August 12, 1987 to August 30, 1987.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 RO decision that denied a temporary 100 percent convalescence rating for service-connected left knee strain.

A hearing was held in May 2017 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. Â§ 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further procedural and evidentiary development is required prior to adjudication of the Veteran's claim for a temporary total rating for convalescence based on left knee surgery in February 2010. The AOJ denied the claim on the basis that the surgery was not performed for a service-connected disability. See 38 C.F.R. § 4.30.

The Veteran underwent a left total knee replacement in February 2010, and the preoperative and postoperative diagnoses were left knee osteoarthritis. The operative report reflects that he presented with end-stage osteoarthritis with valgus alignment.

The Veteran's only service-connected disability of the left knee is left knee strain. Service connection was established for this disability in a January 2006 rating decision. Service connection has not been established for arthritis of the left knee, and the Veteran contends that service connection is warranted for arthritis of the left knee. This matter has not been adjudicated by the AOJ, this issue is inextricably intertwined with the claim on appeal, and adjudication of the service connection claim must be done prior to appellate review. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Evidence of record shows that during a period of active duty for training in August 1987, the Veteran's left knee was injured. He was diagnosed with ligament strain of the left lateral ligament of the left knee. An X-ray study showed no fracture. A January 1988 narrative summary reflects that during a hospitalization for knee pain and swelling, a whole-body bone scan showed degenerative changes in both knees, worse on the left, involving the medial and lateral compartments and the patella. The diagnosis was left knee strain, resolving. A March 1988 service treatment note reflects that the Veteran was seen for left knee pain, and an X-ray study of the knee showed mild to moderate degenerative joint disease.

On VA examination in August 2005, the examiner stated that the claims file was reviewed and service treatment records documented an injury to the left knee with valgus-type strain and chondromalacia patella. A current X-ray study showed moderate arthritis. The diagnosis was left knee strain with chondromalacia patella.

A March 2006 VA orthopedic consult reflects a diagnosis of left knee degenerative joint disease.

During the pendency of the appeal, the AOJ obtained medical opinions from the VA examiner who performed the August 2005 VA examination. In October 2010, the examiner opined that the Veteran's arthritis in the knee was less likely than not related to his service-connected strain of the left knee. He stated that because of the remoteness of only a strain to the left knee, his arthritis is likely naturally part of the aging process.

The Board finds that the October 2010 opinions of the VA examiner are inadequate as they are based on an inaccurate factual premise (that only a strain was shown in service). Further, the examiner must address the relevance of the additional periods of active duty for training/inactive duty training of the Veteran. Accordingly, the case must be remanded for another VA medical opinion based on a review of the claims file, with an adequate supporting rationale.

Ongoing relevant medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(3) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. With any necessary releases, obtain updated relevant ongoing VA or private treatment records relating to a left knee disability that are not already on file, and associate them with the electronic claims file.

2. Then, obtain a supplemental VA medical opinion to determine the etiology of left knee arthritis (diagnosed prior to the February 2010 left knee replacement surgery). The claims file must be made available to and reviewed by the examiner and the AOJ should provide to the examiner a summary of the Veteran's specific periods of active duty, active duty for training and inactive duty training. An examination need only be performed if deemed necessary by the examiner. The examiner should respond to the following:

(a) Based on a review of the record including the AOJ summary of the Veteran's service and including this remand, the examiner should provide an opinion as to the etiology of left knee arthritis - including the likelihood (very likely, as likely as not, or unlikely) that this disability had its onset in, was aggravated by, or is otherwise etiologically related to, a qualifying period of service (active duty, active duty for training, and/or inactive duty training).

The examiner should consider the January 1988 and March 1988 service treatment records showing degenerative joint disease, as well as the other evidence of record.

(b) Based on a review of the record, the examiner should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that left knee arthritis was caused, or alternatively, aggravated beyond the natural progression of the disorder, by service-connected left knee strain.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

If the examiner is unable to render the requested opinion without resort to speculation, he or she must indicate why this is so.

3. The AOJ must adjudicate the claim of service connection for left knee arthritis in the first instance. The Veteran must be provided with notice of this decision, and of his appellate rights. This issue should only be returned to the Board if properly placed in appellate status (notice of disagreement, statement of the case, and substantive appeal). 

4. Then readjudicate the claim on appeal in light of all additional evidence. If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

